DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 2/8/2022 has been entered. Claims 1, 7, 9 and 14 are amended. Claims 1-2, 4-10, 12-19 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-10, 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castillo (EP 3 321 892 A1), and further in view of Farajollah (EP 2 743 868 A1) and Ghabra (US 2006/0114100).
Regarding claims 1, 7, 9, 14, Castillo discloses a method and vehicle performed by a vehicle of enabling access to the vehicle using a wireless communication device as a key, the method comprising: 
advertising a random number required to access the vehicle (a challenge message 308 comprising a random number RND is transmitted by the vehicle lock 302 to the mobile application 301, Para. 48);
receiving, after advertising the random number, from the wireless communication device approaching the vehicle, a request to access the vehicle, the request comprising authentication data, a signature of the wireless communication device (via an authentication request from smartphone including an intermediate key AK, which is determined 309 by the mobile application 301. AK is for example derived from the mobile key DK and the action ACT, Para. 48); 
determining that the received authentication data matches the advertised random number;
verifying correctness of the signature of the wireless communication device in response to determining that the received authentication data matches the advertised random number, wherein verifying correctness of the signature of the wireless communication device ensures that the wireless communication device requesting vehicle access is a trusted source; and allowing access to the vehicle in response to authentication (via if the received answer ANS is equal to the re-calculated one ANS', the action ACT can be carried out 312, for example "opening the car's trunk" or "starting the car", wherein ANS is generated based on DK the mobile key memorized in the smartphone, Para. 51; and Para. 48-50).
Castillo fails to disclose receiving booking data required to access the vehicle; and determining that the booking data is valid in response to verifying correctness of the signature of the wireless communication device; and allowing access to the vehicle in response to determining that the booking data is valid; wherein the booking data comprises a signature of a party issuing the booking data, and wherein determining that the booking data is valid comprises verifying correctness of the signature of the party issuing the booking data, wherein verifying correctness of the signature of the party issuing the booking data ensures that the party issuing the booking data is a trusted source having authority to provide permission to the user to access the vehicle.
Farajollah teaches a method and vehicle to grant temporary access of the vehicle to a user by verifying booking data stored on a user’s mobile device, wherein the booking data includes a signature of the issuer to allow verification (Abstract, Para. 3, 26, 43).
From the teachings of Farajollah, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Castillo to include the limitations not disclosed by Castillo cited above in order to verify a user’s access to the vehicle, thereby improve security.
The combination of Castillo and Farajollah fail to disclose advertising, prior to establishing a connection between the vehicle and the wireless communication device, the random number required to access the vehicle.
Ghabra teaches a passive vehicle entry system, wherein a vehicle is configured to advertise, prior to establishing a connection between the vehicle and a wireless communication device, a random number required to access the vehicle (RF transmitter 16 in base station 11 is used broadcast a UHF challenge signal including the random number, Para. 21; wherein whether or not the wakeup signal is received, a UHF challenge signal is sent from the base station as shown at steps 54 and 55, Para. 25).
From the teachings of Ghabra, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Castillo and Farajollah to include advertising, prior to establishing a connection between the vehicle and the wireless communication device, the random number required to access the vehicle in order to receive a response from the wireless communication device to authenticate the wireless communication device as quickly as possible, thereby improve system performance.
Regarding claim 2, 10, Castillo fails to disclose a new random number is advertised after a currently advertised random number is received from the wireless communication device.
MPEP 2144.04 states that duplication of parts is considered obvious to one of ordinary skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Castillo to include a second wireless communication device, wherein a new random number is advertised after a currently advertised random number is received from the wireless communication device in order to allow authentication of the second wireless communication device, as multiple wireless communication devices can be used to access a vehicle.
	Regarding claim 4, Farajollah teaches the booking data comprises a public key of the vehicle (via vehicle’s control unit employ the public key for decrypting the booking confirmation, Para. 26).
Regarding claims 5, 12, Castillo discloses the advertising of a random number is performed using Bluetooth Low Energy (Para. 46).
Regarding claim 6, 8, 13, 15, Castillo, Ghabra and Farajollah discloses the claimed invention (see rejection of claim 1), therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the vehicle comprises a processing unit and a non-transitory computer readable medium having stored computer executable instructions for execution by the processing unit for enabling the access to the vehicle using the wireless communication device as the key in order to implement the method of the combination of Castillo, Farajollah and Ghabra.
Regarding claims 16-19, Farajollah teaches the vehicle receives a public key of the party issuing the booking data for use in verifying correctness of the signature of the party issuing the booking data (via public key received for decryption, Para. 26).
Response to Arguments
Applicant’s arguments with respect to the claim have been considered but are moot because the new ground of rejection is based on a new reference (EP 2 743 868) not presented before.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024. The examiner can normally be reached Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONG HANG JIANG/Primary Examiner, Art Unit 2689